Citation Nr: 1043388	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  09-09 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for service connection for an acquired psychiatric disodrer - 
inclusive of neurosis, depression, anxiety disorder, and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder.

3.  Entitlement to service connection for Parkinson's disease.

4.  Entitlement to service connection for a cognitive disorder - 
inclusive of Alzheimer's disease.

5.  Entitlement to service connection for prostate cancer.

6.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

7.  Entitlement to an initial rating higher than 10 percent for 
arterial hypertension.

8.  Entitlement to an initial rating higher than 30 percent for 
atherosclerotic heart disease, status post myocardial infarction 
with coronary artery disease status post coronary artery bypass 
graft and hypertensive heart disease with left ventricular 
hypertrophy (a heart condition).

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

10.  Entitlement to special monthly compensation (SMC) based on 
needing aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service during the Korean 
Conflict, from September 1950 to October 1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

In February 2008, the RO issued a rating decision denying the 
Veteran's claims for service connection for Alzheimer's disease, 
high blood pressure, Parkinson's disease, and prostate cancer.  
The RO also denied his claims for a TDIU and SMC, as well as his 
petition to reopen his previously denied, unappealed claim for 
service connection for a heart condition.



In March 2009, the RO issued another rating decision also denying 
the Veteran's claim for service connection for IBS.  As well, the 
RO denied his petitions to reopen his claims for service 
connection for PTSD and a neuropsychiatric disability.  The Board 
sees that, in asserting his claims for what essentially amounts 
to psychiatric symptoms, the Veteran has referred to his claimed 
psychiatric condition in various ways - including neurosis, 
depression, anxiety disorder, and PTSD.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam order), the Court noted that 
the scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Accordingly, the issue on appeal has been 
recharacterized to reflect a single claim for service connection 
for an acquired psychiatric disability - inclusive of these 
various diagnoses (neurosis, depression, anxiety disorder, and 
PTSD).

In March 2009, the RO also issued a decision granting the 
Veteran's claims for service connection for a heart condition and 
arterial hypertension, assigning initial disability ratings of 30 
and 10 percent, respectively, effective July 23, 2006.  
He appealed for higher initial ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that decision, the RO also continued 
to deny his claims for service connection for Parkinson's 
disease, prostate cancer, and a cognitive disorder claimed as 
Alzheimer's disease, as well as his claims for a TDIU and SMC.

Although pursuant to his request the RO scheduled the Veteran for 
a hearing at the RO before a Member (Veterans Law Judge) of the 
Board, the Veteran submitted a statement in December 2009 
canceling his hearing request.  38 C.F.R. § 20.704(e) (2010).

In November 2010, the Board advanced the Veteran's appeal on the 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).



In this decision, the Board is deciding the Veteran's claims for 
service connection for Parkinson's disease, a cognitive disorder, 
and prostate cancer, as well as his claim for an initial rating 
higher than 10 percent for his arterial hypertension.  The Board 
is also granting his petition to reopen his claim for service 
connection for an acquired psychiatric disorder, because there is 
new and material evidence, but then remanding this claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, for 
further development before readjudicating this claim on its 
underlying merits.  The Board is also remanding his IBS, TDIU, 
and SMC claims, as well as his claim for an initial rating higher 
than 30 percent for his heart condition. 


FINDINGS OF FACT

1.  Although the Veteran did not appeal the RO's October 1996 
decision denying his claim for service connection for a 
neuropsychiatric disability, additional evidence submitted since 
that decision relates to unestablished facts necessary to 
substantiate this claim and raises a reasonable possibility of 
substantiating this claim.

2.  The Veteran is a former prisoner of war (POW) who was 
interned or detained for not less than 30 days.

3.  The probative, i.e., competent and credible, medical and 
other evidence of record does not establish the Veteran's 
Parkinson's Disease, cognitive disorder, and prostate cancer are 
attributable to his military service, including on any 
presumptive basis.

4.  The probative medical evidence of record does not indicate 
the Veteran has had a diastolic pressure predominantly 110 or 
more or a systolic pressure predominately 200 or more since July 
23, 2006.




CONCLUSIONS OF LAW

1.  The RO's October 1996 rating decision denying service 
connection for a neuropsychiatric disability is final and binding 
on the Veteran based on the evidence then of record because he 
did not appeal that decision; however, he has since submitted new 
and material evidence to reopen this claim.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 
20.200, 20.302, 20.1103 (2010).

2.  The Veteran's Parkinson's disease was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  The Veteran does not have a cognitive disorder that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

4.  The Veteran's prostate cancer was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria are not met for a rating higher than 10 percent 
for the arterial hypertension.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.104a, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act (VCAA). 38 U.S.C.A. § 5100, et seq.  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by 
way of letters dated in August 2004, November 2007, and October 
2008, the RO advised the Veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.   
See 73 FR 23353 (Apr. 30, 2008).  It equally deserves mentioning 
that the November 2007 and October 2008 letters also apprised the 
Veteran both of the disability rating and downstream effective 
date elements of his claims.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).   Consider as well, the RO issued those VCAA 
notice letters prior to initially adjudicating the Veteran's 
claims in February 2008 and March 2009, preferred sequence, so 
there was no timing error in the provision of the VCAA notice.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini 
II).

Furthermore, as concerning the Veteran's petition to reopen his 
claim for service connection for an acquired psychiatric 
disorder, the November 2007 and October 2008 letters also 
provided notice in compliance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In Kent, the Court held that VA must both notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information needed to 
establish entitlement to the underlying benefit being sought - 
which, here, is service connection.  To satisfy this requirement, 
VA adjudicators are required to look at the bases of the denial 
in the prior final decision and provide the claimant with a 
notice letter describing what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial).  However, the Board is 
reopening the claim, regardless, so even were the Board to assume 
for the sake of argument there has not been sufficient Kent 
notice, this is ultimately inconsequential and, therefore, at 
most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
See also Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating 
that, as the pleading party, it is the Veteran's burden, not 
VA's, to show there is a VCAA notice error and that it is 
prejudicial, meaning outcome determinative).

In cases, as with the Veteran's arterial hypertension claim, 
where the claim arose in another context, namely, the Veteran 
trying to establish his underlying entitlement to service 
connection, since granted, and he has appealed a downstream 
issue, such as the initial rating assigned, his initial 
underlying claim has been more than substantiated - it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the intended purpose of the notice has been fulfilled.  
Goodwin v. Peake, 22 Vet App 128 (2008).  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting a 
downstream issue such as the initial disability rating assigned 
for the award, the notice requirements of 38 U.S.C. §§ 5104 and 
7105 regarding a rating decision and statement of the case (SOC) 
control as to the further communications with him, including as 
to what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  And 
he received this required SOC in June 2009 discussing the reasons 
and bases for assigning the particular rating at the time, and 
not a higher rating, and citing the applicable statutes and 
regulations.  He also since has received a supplemental SOC 
(SSOC) in June 2010 containing further discussion of this.  And, 
in any event, as mentioned, the RO already had sent him Dingess 
notice in November 2007 and October 2008 concerning the 
downstream disability rating and effective date elements of his 
claim. 

As for the duty to assist, some of the Veteran's service records 
are missing.  The RO attempted to obtain these records from the 
National Personnel Records Center (NPRC), a military records 
repository.  But the NPRC responded that these records were 
unavailable and presumed destroyed in a 1973 fire at that 
facility.  When, as here, at least a portion of the Veteran's 
service records are lost or missing, VA has a heightened duty to 
consider the applicability of the benefit-of-the-doubt rule, to 
assist the Veteran in developing the claim, and to explain the 
reasons and bases for its decision ...."  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Given the unsuccessful attempts by VA to obtain these missing 
records, the Board finds that additional attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(2) and (c)(3).  
However, as will explained, the information contained in these 
records is not dispositive as to any of the Veteran's claims 
currently being decided by the Board.  First, the Board is 
reopening his claim for service connection for an acquired 
psychiatric disability and the Board finds the Veteran's asserted 
stressor -his experience as a POW in Korea, to be sufficiently 
verified by the available records.  Second, as neither the 
Veteran nor the record suggests the Veteran had either 
Parkinson's Disease, a cognitive disorder, or prostate cancer 
while in service -indeed, the competent medical evidence 
indicates neither of these conditions manifested within decades 
of the Veteran's discharge from service, there is nothing of 
record, not even the Veteran's assertions, to suggest that any 
missing service records might document an in-service incurrence 
of any relevant symptoms or diagnoses pertaining to these claims.  
And third, with respect to the Veteran's claim for a higher 
rating for arterial hypertension, the grant of service connection 
for this disorder is July 23, 2006; so the relevant time period 
for consideration is over half a century following the Veteran's 
discharge from service.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Therefore, any information that might be contained in 
the missing files would not be dispositive as to any claim being 
decided in this decision.

The Board further acknowledges that medical opinions have not 
been obtained with respect to whether there is an etiological 
relationship between the Veteran's claimed Parkinson's disease, 
cognitive disorder, or prostate cancer and his military service.  
However, the Board finds that the available evidence indicating 
the Veteran did not have relevant symptoms regarding any of these 
claimed disabilities upon his discharge from service and the 
competent medical evidence indicating none of these claimed 
conditions manifested within decades of the Veteran's discharge 
from service warrants concluding that a remand for an examination 
and/or opinion is not necessary to decide these claims.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). As the available 
service and post-service medical records provide no basis to 
grant any of these claims, and in fact provide evidence against 
them, the Board has no grounds for obtaining such VA medical 
opinions.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Here, though, simply stated, the standards of 
McLendon are not met with respect to any of these claims.

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of the each 
of these claims hinges on what occurred, or more precisely what 
did not occur, during the Veteran's military service.  In the 
absence of evidence of a relevant in-service disease or injury, 
referral of this case to obtain an examination and/or medical 
nexus opinion as to the etiology of these claimed conditions 
would, in essence, place the examining physician in the role of 
fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion providing a nexus, i.e., link between 
any of these claimed conditions and the Veteran's military 
service necessarily would be based solely on uncorroborated 
assertions regarding what supposedly occurred in service. VA is 
not obligated to provide an examination for a medical nexus 
opinion where the supporting evidence of record consists only of 
unsubstantiated lay allegations. See Waters v. Shinseki, No. 
2009-7071 (April 6, 2010); Duenas v. Principi, 18 Vet. App. 512, 
519 (2004). 

And even though the Veteran has not asserted any of these claims 
manifest while he was in service, the U.S. Court of Appeals for 
Veterans Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant that have been 
previously rejected).  In summary, insofar as there is no 
competent medical evidence of record indicating an in-service 
incurrence of any of these claimed conditions, any etiological 
opinion relating any of these conditions to the Veteran's service 
would be based upon an unsubstantiated account -which, as 
mentioned, is of no probative value.

And further as for the duty to assist, the RO obtained or made 
reasonable attempts to obtain the Veteran's service treatment 
records (STRs), service personnel records, private treatment 
records, and VA treatment records.  The Veteran's most recent VA 
examination assessing his arterial hypertension was in April 2010 
and provides the information needed to properly rate the 
disability for the time periods at issue.  38 C.F.R. §§ 3.327, 
4.2.  See also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See, 
too, Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); VAOPGCPREC 11-95 (April 7, 
1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, as 
there is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

II.  Whether there is New and Material Evidence to Reopen a Claim 
for Service Connection for an Acquired Psychiatric Disability

The RO first considered and denied the Veteran's claim for 
service connection for a neuropsychiatric disability in an 
October 1996 rating decision.  The RO denied the Veteran's claim 
because although the Veteran had vague reports of tenseness, 
related to recent events in his life, including cars being 
stolen, and complained of sometimes forgetting addresses and 
details about is past, there was no mental disorder found during 
his most recent examination.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (indicating service connection presupposes a current 
diagnosis of the claimed disability, to establish the Veteran at 
least has it, and that, without this minimum level of proof, 
there can be no valid claim).  See, too, Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).

The RO sent the Veteran a letter that same month -in October 
1996, notifying him of that decision and apprising him of his 
procedural rights.  But he did not file a timely Notice of 
Disagreement (NOD), in response, to initiate an appeal of that 
decision, so it is final and binding on him based on the evidence 
then of record and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

In the more March 2009 decision now at issue, the RO denied the 
Veteran's petition to reopen this claim, concluding he had not 
submitted the required new and material evidence.

Since the RO has previously considered and denied this claim, and 
the Veteran did not timely appeal that earlier decision, the 
first inquiry is whether new and material evidence has been 
submitted to reopen the claim.  38 C.F.R. § 3.156(a).  And 
irrespective of whether the RO determined there was new and 
material evidence to reopen the claim, so, too, must the Board 
make this threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits, i.e., on a de novo 
basis.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds 
that new and material evidence has not been submitted, then its 
analysis must end, as further analysis is neither required nor 
permitted.  See Barnett, 83 F.3d at 1383-4.  See, too, Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).

If, on the other hand, there is new and material evidence, then 
the Board must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.

For a petition to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

The RO's October 1996 denial of this claim is the most recent 
final and binding decision on this claim, so it marks the 
starting point for determining whether there is new and material 
evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (indicating VA is required to review for newness 
and materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis to determine 
whether a claim should be reopened and readjudicated on the 
merits).

Based on the grounds stated for the denial of this claim in the 
RO's October 1996 rating decision, new and material evidence 
would consist of competent and credible evidence of a current 
acquired psychiatric disability.  See again Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The additional evidence submitted since that October 1996 rating 
decision include the Veteran's September 2008 statement 
indicating he experiences anxiety in relation to his experiences 
as a POW.  Although the Veteran's service records indicating he 
is a former POW were of record in 1996, his assertions regarding 
his psychological symptoms were not.

Although the Veteran, as a layman, is not competent to provide 
evidence of matters requiring medical knowledge and training, he 
is competent, even as a layman, to proclaim that he has 
experienced relevant psychological symptoms - including, for 
example, feeling anxious.  See 38 C.F.R. § 3.159(a)(2).  See also 
Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Thus, this additional evidence is both new and material because 
it was not previously submitted to decisionmakers and, therefore, 
not previously considered, and because it relates to an 
unestablished fact necessary to substantiate this claim - 
specifically, by providing competent evidence of a current 
acquired psychiatric disability.  So this additional evidence 
raises a reasonable possibility of substantiating the claim for 
service connection.  See 38 C.F.R. § 3.156(a). Therefore, this 
claim is reopened, subject to further development on remand.

III.  The Veteran's Claims for Service Connection

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic conditions, including malignant tumors (so 
possibly including prostate cancer), will be presumed to have 
been incurred in service if manifested to a compensable degree 
(of at least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

With regard to former POWs, 38 C.F.R. § 3.309(c) provides that 
specific diseases will be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military, naval, or air service 
even though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  These disease are psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the Veteran was 
interned in climatic conditions consistent with the occurrence of 
frostbite; post-traumatic osteoarthritis; atherosclerotic heart 
disease or hypertensive vascular disease (including hypertensive 
heart disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia); stroke and its 
complications; and on or after October 10, 2008, osteoporosis, if 
the Secretary determines that the Veteran has PTSD.  38 C.F.R. § 
3.309(c).  

Furthermore, if the Veteran: (i) is a former POW and; (ii) was 
interned or detained for not less than 30 days, certain diseases 
shall be service connected if manifest to a degree of 10 percent 
or more at any time after discharge or release from active 
military, naval, or air service even though there is no record of 
such disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  These diseases are 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including optic 
atrophy associated with malnutrition), pellagra, any other 
nutritional deficiency, IBS, peptic ulcer disease, peripheral 
neuropathy (except where directly related to infectious causes), 
and cirrhosis of the liver.  Further, for all claims that are 
received by VA on or after September 28, 2009, there is also a 
presumption of service connection for osteoporosis.  Id.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis. See 38 C.F.R. 
§ 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

In order to establish entitlement to service connection on this 
secondary basis, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 
Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 158 
(1998).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At the outset, the Board finds the Veteran's service records 
confirm he is a former POW who was interned or detained for not 
less than 30 days.  His DD214 indicates he was a POW in Korea 
during the Korean Conflict and his service records specifically 
indicate he was he was confined for approximately 2 years and 3 
months -from May 1951 to August 1953.  So he is entitled to the 
presumptions available for former POWs -including those specific 
to former POWs interned or detained for not less than 30 days.  
See 38 C.F.R. § 3.309(c).  

Parkinson's disease 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, the report of the Veteran's 
February 2009 VA compensation examination provides a diagnosis of 
Parkinson's disease.  So there is no disputing he has this 
claimed condition.  Therefore, the determinative issue is whether 
it is attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran essentially claims that his status 
as a former POW entitles him to service connection for this 
claimed disability.  See, e.g., his July 2008 statement.

Although, as mentioned, the Veteran is a former POW and entitled 
to presumptive service connection for certain conditions under 38 
C.F.R. § 3.309(c), Parkinson's disease is not a condition for 
which presumptive service connection is available.     The 
Veteran is also not entitled to presumptive service connection 
for this condition on any other basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a Veteran from establishing service 
connection with proof of actual direct causation); see also 
McCartt v. West, 12 Vet. App. 164, 167 (1999) (holding that the 
provisions set forth in Combee, which, instead, concerned 
exposure to radiation, are nonetheless applicable in cases 
involving exposure to Agent Orange).  

As mentioned, some of the Veteran's service records are 
unavailable.  However, the report of the Veteran's October 1953 
military examination, shortly prior to his discharge that same 
month, is completely silent as to Parkinson's disease or any 
relevant symptoms as might relate to Parkinson's disease.  This 
is probative evidence against his claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  In addition, his post-service treatment 
records indicate he was not diagnosed with Parkinson's disease 
until 2005 -over half a century after his separation from 
service.  This is further evidence against his claim.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service resulting in any chronic or 
persistent disability).

Finally, there is also no alternative basis for a nexus in the 
form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service as concerns this 
claim.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 3.307; 
3.309; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

For all of these reasons and bases, the Board finds the 
probative, i.e., competent and credible, medical and other 
evidence of record does not establish the Veteran's Parkinson's 
disease is attributable to his military service, to include on 
any presumptive basis.  Although he is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A Cognitive Disorder

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, the report of the Veteran's 
February 2009 VA compensation examination provides a diagnosis of 
mild cognitive impairment, most likely related to his Parkinson's 
disease.   And, the report of his November 2008 VA compensation 
examination provides a diagnosis of cognitive disorder due to 
Parkinson's disease.  So there is competent medical evidence of 
record indicating he has this claimed condition.  However, as 
discussed below, the record does not support a finding that the 
Veteran's cognitive disorder is related to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran claims that his status as a former POW entitles him 
to service connection for this claimed disability as well.  See, 
e.g., his July 2008 statement.

Although, as mentioned, the Veteran is a former POW and entitled 
to presumptive service connection for certain conditions under 38 
C.F.R. § 3.309(c), cognitive disorder is not a condition for 
which presumptive service connection is available.     The 
Veteran is also not entitled to presumptive service connection 
for this condition on any other basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994); see also McCartt v. West, 12 Vet. App. 
164, 167 (1999).  

As mentioned, some of the Veteran's service records are 
unavailable.  However, the report of his October 1953 military 
examination, shortly prior to his discharge that same month, is 
completely silent as to any relevant symptoms as might relate to 
a cognitive disorder.  This is probative evidence against his 
claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  

In addition, both the Veteran's November 2008 and February 2009 
VA compensation exam reports associate the Veteran's cognitive 
disorder with his Parkinson's disease -which, as mentioned, was 
not diagnosed until over a half a century after the Veteran's 
discharge; so it follows his cognitive disorder would also not 
have been manifest within decades of his discharge from service.  
This lapse of time between service and manifestation of the 
disability is further evidence against his claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, insofar as the Veteran's cognitive disorder has 
been linked to his Parkinson's disease, the Board notes that the 
Veteran is not service-connected for Parkinson's disease, so he 
is not entitled to service-connection on such a secondary basis.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999); Velez v. West, 11 Vet. App. 148, 
158 (1998).

Finally, there is also no alternative basis for a nexus in the 
form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service as concerns this 
claim.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 3.307; 
3.309; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

For all of these reasons and bases, the Board finds the probative 
medical and other evidence of record does not establish the 
Veteran has a cognitive disorder that is attributable to his 
military service, to include on any presumptive basis.  Although 
he is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Prostate Cancer

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Here, the report of the Veteran's 
February 2009 VA compensation examination provides a diagnosis of 
adenocarcinoma of prostate.  So there is no disputing he has this 
claimed condition.  Therefore, the determinative issue is whether 
it is attributable to his military service. See Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran also claims that his status as a former POW entitles 
him to service connection for this claimed disability.  See, 
e.g., his July 2008 statement.

Although, as mentioned, the Veteran is a former POW and entitled 
to presumptive service connection for certain conditions under 38 
C.F.R. § 3.309(c), prostate cancer is not a condition for which 
presumptive service connection is available.     

However, as mentioned, malignant tumors (so possibly including 
prostate cancer), will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 10-
percent disabling) within one year after service.  Unfortunately, 
the Veteran's post-service treatment records indicate that he was 
first diagnosed with prostate cancer in 2003 -so, again, 
approximately half a century after his October 1953 discharge 
from military service.  So, unfortunately, the Veteran is also 
not entitled to presumptive service connection for this condition 
on this basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

But even if, as here, a Veteran is found not entitled to a 
regulatory presumption of service connection, his claim must 
still be reviewed to determine whether service connection may be 
established alternatively on a direct incurrence basis by 
establishing the required causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed Cir. 1994); see also McCartt v. West, 12 Vet. App. 
164, 167 (1999).

As mentioned, some of the Veteran's service records are 
unavailable.  However, the report of his October 1953 military 
examination, shortly prior to his discharge that same month, is 
completely silent as to prostate cancer or any relevant symptoms 
as might relate to prostate cancer.  This is probative evidence 
against his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
In addition, the fact that his post-service treatment records 
indicate he was not diagnosed with prostate cancer until 2003 -
again, approximately a half a century after his separation from 
service, is further evidence against his claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Finally, there is also no alternative basis for a nexus in the 
form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service as concerns this 
claim.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 3.307; 
3.309; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

For all of these reasons and bases, the Board finds the probative 
medical and other evidence of record does not establish the 
Veteran's prostate cancer is attributable to his military 
service, to include on any presumptive basis.  Although he is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).



IV.  Entitlement to an Initial Disability Rating Higher than 10 
Percent 
for Arterial Hypertension

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable 
doubt as to the degree of disability will be resolved in the 
Veteran's favor.  
38 C.F.R. § 4.3.

If, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The March 2009 rating decision at issue granted service 
connection for arterial hypertension and assigned an initial 10 
percent evaluation under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, retroactively effective from July 23, 
2006.  

DC 7101 provides a 10 percent rating where diastolic pressure is 
predominantly 100 or more; systolic pressure is predominantly 160 
or more; or where an individual has a history of diastolic 
pressure that is predominantly 100 or more requiring continuous 
medication for control.  A higher 20 percent rating may be 
assigned if diastolic pressure is predominantly 110 or more, or 
systolic pressure predominantly 200 or more.  A higher 40 percent 
rating is assigned when the diastolic pressure of 120 or more.  
And a maximum 60 percent rating is warranted for diastolic 
pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101.

The Board notes the competent medical evidence of record 
concerning the Veteran's blood pressure since the effective date 
of service connection for this condition consists of measurements 
taken during the course of the Veteran's VA examinations.  That 
is, the Veteran has not identified any private medical records 
providing blood pressure measurements since July 23, 2006 in 
support of his claim.  

That said, the report of the Veteran's April 2010 VA heart 
compensation examination indicates the Veteran's blood pressure 
tested at 152/82, 150/80, and 152/82.  

The report of his February 2009 VA heart compensation examination 
indicates his blood pressure tested at 177/79.  The report of his 
February 2009 POW protocol examination indicates his blood 
pressure tested at 177/79, 184/77, and 182/76.  And the report of 
his February 2009 VA genitourinary compensation examination 
indicates his blood pressure tested at 150/80.  

The report of the Veteran's November 2008 VA intestines 
compensation examination indicates his blood pressure tested at 
140/80. 

Therefore, the Board finds the probative medical evidence of 
record does not indicate the Veteran has had a diastolic pressure 
predominantly 110 or more or a systolic pressure predominately 
200 or more since July 23, 2006 -the effective date of the grant 
of service connection for this condition.  Therefore, he is not 
entitled to a disability rating higher than 10 percent at any 
time since the grant of service connection for this condition.  
See 38 C.F.R. § 4.104, DC 7101.

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  So, here, as there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or marked 
interference with employment - meaning above and beyond that 
contemplated by the schedular ratings assigned, suggesting the 
Veteran is not adequately compensated by the regular rating 
schedule, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b).  VAOPGCPREC 6-
96.  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The petition to reopen a claim for service connection for an 
acquired psychiatric disability is reopened.

Service connection for Parkinson's disease is denied.

Service connection for a cognitive disorder is denied.

Service connection for prostate cancer is denied.

An initial disability rating higher than 10 percent for arterial 
hypertension is denied. 




REMAND

The Acquired Psychiatric Disability Claim

As mentioned, under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and 
(3) an indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As explained below, such is the 
case with the Veteran's claim for service connection for an 
acquired psychiatric disability; so the claim must be remanded 
for further development and consideration.  See 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).

Although the Veteran has most recently claimed that he is 
experiencing psychological symptoms related to PTSD, he, as a 
layman, is not competent to provide a diagnosis of his claimed 
condition; rather there must be competent medical evidence that 
his claim is plausible.  See again 38 C.F.R. § 3.159(a)(2); 
Rucker v. Brown, 10 Vet. App. 67 (1997); and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Furthermore, insofar as the Veteran claims to have PTSD, service 
connection for PTSD, in particular, requires:  (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

With respect to the credible supporting evidence of an in-service 
stressor, the Veteran relates his asserted PTSD to his experience 
while detained as a POW in Korea -including the deaths of other 
POWs.  As mentioned, the Veteran's service records confirm that 
he is a former POW of the Korean Conflict.  So as his asserted 
stressor is consistent with the places, types, and circumstances 
of his service.  Therefore, it is sufficiently verified by the 
record.  See 38 C.F.R. § 3.304(f).   However, there is no 
competent medical evidence of record addressing any purported 
link between any current acquired psychiatric disability and the 
Veteran's military service -specifically, his confirmed 
experience as a POW.

Insofar as the Veteran's asserted psychological symptoms may be 
attributable to another or an additional acquired psychiatric 
disorder, the Board notes that psychoses will be presumed to have 
been incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  And according to 38 C.F.R. § 3.384 (2010), 71 Fed. 
Reg. 42,758-60 (July 28, 2006), a "psychosis" includes the 
following specific disorders:  brief psychotic disorder, 
delusional disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified, 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.

Further, as mentioned, with regard to former POWs, 38 C.F.R. § 
3.309(c) provides that psychosis, any of the anxiety states, and 
dysthymic disorder (or depressive neurosis) will be service 
connected if manifest to a degree of disability of 10 percent or 
more at any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 C.F.R. § 3.309(c).  

That said, because there is insufficient competent medical 
evidence of record concerning the nature and etiology of the 
Veteran's claimed acquired psychiatric disability, a remand for 
an examination and opinion is required to cure this evidentiary 
deficiency.  See again McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

The IBS and Heart Condition Claims

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  And an opinion is 
considered adequate when it is based on consideration of an 
appellant's medical history and examinations and describes the 
disability in sufficient detail so the Board's evaluation of the 
claimed disability is a fully informed one.  Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).

Although VA provided the Veteran with a VA compensation 
examination with respect to the nature and etiology of his 
claimed IBS in November 2008, the report of that examination 
indicates the VA examiner did not review the Veteran's claims 
file in connection with providing his opinion.  Consequently, the 
Board deems this examination inadequate and a remand for another 
examination and opinion is required prior to deciding the 
Veteran's IBS claim.  See id.

Similarly, although VA provided the Veteran an examination in 
April 2010 to assess the current level of disability imposed by 
his service-connected heart condition, the Board finds the report 
of this examination is inadequate for rating purposes.  

The Veteran's heart condition is currently rated as 30 percent 
disabling under DC 7005.  Under DC 7005, a rating of 30 percent 
is assigned when a workload of greater than 5 metabolic 
equivalents (METs) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope or when there is 
evidence of cardiac hypertrophy or dilation on an 
electrocardiogram, echocardiogram, or x-ray; a higher rating of 
60 percent is assigned when a Veteran had more than one episode 
of congestive heart failure within the past year, or where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, or 
where there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent; and a maximum rating of 100 percent 
is assigned for chronic congestive heart failure, or where a 
workload of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104.

One MET is defined as the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination cannot be 
done for medical reasons, an estimation by a medical examiner of 
the level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, dizziness, or syncope 
may be used. 38 C.F.R. § 4.104, Note (2).

Here, the report of the Veteran's April 2010 VA compensation 
examination assessing the current level of disability associated 
with the Veteran's heart condition does not address the effects 
of workloads of METs as referenced in the rating criteria.  
Therefore, it is inadequate for rating purposes and a remand for 
another examination is required.   See again Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007); and Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007).

The TDIU and SMC Claims

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19.  In making this determination, consideration 
may be given to his level of education, special training, and 
previous work experience, but not to his age or impairment caused 
by disabilities that are not service connected.  Id.

Compensation at the aid and attendance rate is payable when the 
Veteran, due to service-connected disabilities, has suffered the 
anatomical loss or loss of use of both feet or one hand and one 
foot, or is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l).  Determinations as to the need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.

The following basic considerations are critical in determining 
the need for the regular aid and attendance of another person:  
inability of the Veteran to dress or undress himself, or to keep 
himself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of appliances 
which normal persons would be unable to adjust without aid, such 
as supports, belts, lacing at the back, etc.); inability of the 
Veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
Veteran from hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a).

To establish entitlement to SMC based on housebound status under 
38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has 
a single service-connected disability evaluated as 100-percent 
disabling and an additional service-connected disability, or 
disabilities, evaluated as 60 percent or more disabling that is 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or bodily 
systems; or the Veteran has a single service-connected disability 
evaluated as 100 percent disabling and due solely to service-
connected disability, or disabilities, the Veteran is permanently 
and substantially confined to his or her immediate premises.  38 
C.F.R. § 3.350(i).

Both the TDIU and SMC claims are inextricably intertwined with 
the Veteran's pending claims for service connection and an 
increased rating.  Therefore, these claims should also be decided 
on remand, following the additional development of the Veteran's 
pending claims.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (indicating issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
concerning one or more of the claims cannot be rendered until a 
decision on another.  These types of claims should be considered 
concurrently to avoid piecemeal adjudication of claims with 
common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA 
examinations with respect to his claims for 
service connection for an acquired 
psychiatric disability and IBS; for an 
increased rating for his service-connected 
heart condition; and for his claims for TDIU 
and SMC.

Have the examiner provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely), the Veteran has PTSD 
and/or other psychiatric disability due to 
his verified experience as a POW in Korea.

Should the examiner diagnose IBS, an opinion 
as to the etiology of this condition is not 
required as the Veteran is a POW who was 
interned or detained for no less than 30 
days.  See 38 C.F.R. § 3.309(c).  

Have the examiner assess the current level of 
disability associated with the Veteran's 
heart condition, to include description of 
all functional incapacity related to the 
disability.  All required testing, including 
METs testing, should be performed as 
indicated.  If testing cannot be done, the 
examiner should so state and then provide an 
estimated METs level.  A full and complete 
rationale for all opinions, including the 
METs level, is required.  The examiner should 
specify what level of activity warrants the 
assignment of the estimated METs level.  See 
38 C.F.R. § 4.100.

Have the examiner provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) the Veteran's service-
connected disabilities (and only these 
disabilities) preclude him from obtaining and 
maintaining substantially gainful employment 
that is commensurate with his level of 
education and prior work experience and 
training.

Have the examiner provide an opinion as to 
whether the Veteran is in need of regular aid 
and attendance of another person according to 
the criteria in 38 C.F.R. § 3.352(a) by 
virtue of his service-connected disabilities.

Have the examiner provide an opinion as to 
whether the Veteran is permanently and 
substantially confined to his immediate 
premises (i.e., housebound), by virtue of his 
service-connected disabilities and whether it 
is reasonably certain these disabilities and 
resultant confinement will continue 
throughout his lifetime.  See 38 C.F.R. § 
3.352 (f).

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The examiner(s) must discuss the rationale 
for all opinions expressed, whether favorable 
or unfavorable.

The claims file, including a complete copy of 
this remand, must be made available to the 
examiner(s) for review of the Veteran's 
pertinent medical and other history.  Have 
each examiner indicate on the respective 
examination report whether this review was 
performed in connection with the 
examination(s) and opinion(s).

2.  Then readjudicate the remaining claims in 
light of the additional evidence.  For any 
claim that is not granted to the Veteran's 
satisfaction -in full, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
submit additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
any remaining claim(s).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


